     Case: 1:20-cv-01081-CAB Doc #: 66 Filed: 10/20/20 1 of 7. PageID #: 1199




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

NAWAPORN PAWANANUN,                             )       CASE NO. 1:20CV1081
                                                )
                         Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                                )
                 vs.                            )
                                                )
MICHAEL A. PETTIT,                              )       OPINION AND ORDER
                                                )
                         Defendant.             )

CHRISTOPHER A. BOYKO, J.:

          Before the Court are the parties’ challenges to the admission of certain evidence at Trial.

The Court addresses those challenges as follows.

                                           I. BACKGROUND

          Plaintiff initiated this lawsuit against her ex-husband for the wrongful removal of her two

minor children from Thailand to the United States. The parties agreed and stipulated that the

children’s habitual residence is Thailand, Defendant removed the children from Thailand to the

United States and, by removing the children, Defendant interfered with Plaintiff’s custodial

rights.

          Defendant defends his removal by arguing that the children’s return to Thailand “would

expose them to physical and/or psychological harm and otherwise place them in an intolerable

situation under Article 13(b) of the Convention.” (Doc. 18, PageID: 235). Specifically,

Defendant claims that the “sexual predation of Plaintiff’s significant other, Roger Ian Hardy…,

and Plaintiff’s indifference to same present a grave risk in that the return of the children would
         Case: 1:20-cv-01081-CAB Doc #: 66 Filed: 10/20/20 2 of 7. PageID #: 1200




expose the children to continued physical and psychological harm and an intolerable situation.”

(Id.).

                                         II. LAW & ANALYSIS

A. Motion in Limine

          “Motions in limine are generally used to ensure evenhanded and expeditious management

of trials by eliminating evidence that is clearly inadmissible for any purpose.” Indiana Ins. Co.

v. General Electric Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio 2004) (citing Jonasson v. Lutheran

Child and Family Serv., 115 F.3d 436, 440 (7th Cir. 1997)). A “motion in limine, if granted, is a

tentative, interlocutory, precautionary ruling by the trial court reflecting its anticipatory treatment

of the evidentiary issue…the trial court is certainly at liberty ‘* * * to consider the admissibility

of the disputed evidence in its actual context.’” State v. Grubb, 28 Ohio St. 3d 199, 201-202

(1986) (citing State v. White, 6 Ohio App.3d 1, 4 (1982)). “Indeed, even if nothing unexpected

happens at trial, the district judge is free, in the exercise of sound judicial discretion, to alter a

previous in limine ruling.” Luce v. United States, 469 U.S. 38, 41 (1984).

          The Sixth Circuit has instructed that the “better practice” is to address questions

regarding the admissibility of broad categories of evidence “as they arise.” Sperberg v.

Goodyear Tire & Rubber Co., 519 F.2d 708, 712 (6th Cir. 1975). “[A] court is almost always

better situated during the actual trial to assess the value and utility of evidence.” Owner-

Operator Independent Drivers Ass’n v. Comerica Bank, 2011 WL 4625359, at *1 (S.D. Ohio

Oct. 3, 2011). It is noteworthy that denial of a motion in limine does not necessarily mean that

the evidence, which is the subject of the motion, will be admissible at trial. Ind. Ins. Co. v. Gen.

Elec. Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio 2004).




                                                  -2-
     Case: 1:20-cv-01081-CAB Doc #: 66 Filed: 10/20/20 3 of 7. PageID #: 1201




       The rules of evidence state that relevant evidence is evidence tending to make the

existence of any fact that is of consequence to the determination of the action more probable or

less probable than it would be without the evidence. Fed. R. Evid. 401. Evidence that “is not

relevant is not admissible.” Fed. R. Evid. 402. Moreover, courts can exclude relevant evidence

if its probative value is substantially outweighed by certain dangers, like unfair prejudice or

confusing the issues. Fed. R. Evid. 403. And generally, evidence of a person’s character is

irrelevant and not admissible to prove that the person acted in accordance with the character.

Fed. R. Evid. 404.

       Plaintiff anticipates that Defendant will introduce certain documents that reflect

investigation efforts into Roger Ian Hardy by the medical boards of Massachusetts, New

Hampshire and Maine (“Board Reports”). (Doc. 50, PageID: 427). According to Plaintiff, the

Board Reports reflect irrelevant character evidence of Hardy that the Court should exclude.

Defendant counters and argues that the Board Reports are admissible as a Public Record

exception to the general rule prohibiting hearsay. (Doc. 55, PageID: 573). According to

Defendant, the Board Reports reflect a thorough investigation of Hardy by a public office, are

trustworthy and credible, and should be admitted into evidence. (See generally, id.). Plaintiff

replies in support of her Motion, arguing that Defendant’s opposition misses the point—the issue

is not one of admissibility but rather of relevance. (Doc. 57, PageID 581). According to

Plaintiff, “Defendant makes no attempt to explain how unproved, non-criminal allegations of

professional misconduct against Hardy made by adult patients seven years ago, have any

probative value in determining whether Plaintiff’s association with Hardy poses a grave risk of

harm to the children today.” (Id.).




                                                -3-
     Case: 1:20-cv-01081-CAB Doc #: 66 Filed: 10/20/20 4 of 7. PageID #: 1202




       The Court agrees with Plaintiff. The Board Reports concern allegations that Hardy, as a

medical doctor, sexually assaulted his patients. Throughout the course of their investigation,

Board investigators interviewed numerous witnesses. The Board ultimately sought Hardy’s

suspension because he “represent[ed] an immediate and serious threat to the health, safety and

welfare of the public[.]” (Doc. 17-2, PageID: 183). Soon after, Hardy voluntarily surrendered

his medical license in January of 2014. (Doc. 17-3, PageID: 223).

       While the investigative documents may be admissible, they must also be relevant to the

claims of the case. As Plaintiff correctly highlights, Defendant does not argue the relevance of

the records in proving that the children would face a grave risk of harm or an intolerable

situation should they return to Thailand. This leaves the Court to make the relevance argument

for Defendant, which it will not do. While the Board Reports may reflect Hardy’s “sexual

predation,” Defendant does not respond to Plaintiff’s concerns of using character evidence in this

manner. Moreover, there has been no attempt to link the abuse of adult-medical patients to the

concern at issue here—that is, the risk of harm to the children.

       Therefore, Plaintiff’s Motion to exclude the Board Reports is GRANTED. Although this is

the Court’s substantive findings on the Board Reports, the Court reserves the right to revisit this

ruling at trial depending on how the evidence is presented and if it can be shown the excluded

evidence is relevant and offered for a proper purpose.

B.     Deposition Objections

       Admirably, the parties deposed four witness based in Thailand via remote means. During

those depositions, the parties made various objections for the Court’s consideration. The Court

rules as follows. The Court strikes all sustained objections and will not consider the testimony as




                                                -4-
         Case: 1:20-cv-01081-CAB Doc #: 66 Filed: 10/20/20 5 of 7. PageID #: 1203




evidence. As discussed above however, the Court reserves the right to re-visit these rulings

during trial.

            i.       Allesandro Stasi

    Page           Line(s) Objection                                                        Court Ruling
    11             1-7     Leading, lack of foundation, assuming facts not                  OVERRULED
                           in evidence.
    35             16-18   Misleading                                                       OVERRULED
    45             1-4     Lack of Foundation                                               SUSTAINED

            ii.      Bruce A. Lasky

    Page           Line(s)   Objection                                                      Court Ruling
    13-14          23-1      Hearsay                                                        OVERRULED
    15             19-23     Lack of Foundation                                             OVERRULED
    27-28          25-20     Hearsay                                                        SUSTAINED
    28-29          24-16     Hearsay                                                        OVERRULED
    33             14-19     Hearsay                                                        SUSTAINED IN PART1
    35             7-15      Hearsay                                                        OVERRULED
    35             17-20     Hearsay                                                        OVERRULED
    35             22-23     Hearsay                                                        OVERRULED
    42             18-23     Privilege                                                      SUSTAINED
    44             17-18     Privilege                                                      SUSTAINED

            iii.     Thaweeporn “Umy” Hardy

    Page           Line(s)   Objection                                                       Court Ruling
    8              13-17     Non-Responsive; Lack of Foundation                              SUSTAINED
    13             16-17     Hearsay                                                         SUSTAINED
    15             9-10      Lack of Foundation                                              SUSTAINED
    15             12        Non-Responsive                                                  SUSTAINED
    16             10-14     Lack of Foundation                                              SUSTAINED
    16             21-24     Lack of Foundation; Non-Responsive                              SUSTAINED
    17             1-4       Hearsay                                                         SUSTAINED
    18             4         Hearsay                                                         SUSTAINED
    21             10-23     Hearsay; Lack of Foundation                                     SUSTAINED IN PART2


1
 The following is stricken from the response – “based upon the discussion and Mia indicating that she had a fear of
Hanna’s father.” (Doc. 53-1, PageID: 477, Lines 17-19).
2
    The following is stricken from the response –

                     A: …She hesitate to keep or not keep, but then she thought about my children, if
                     they rejected him, he’s going to be not together with the family and that going to

                                                           -5-
       Case: 1:20-cv-01081-CAB Doc #: 66 Filed: 10/20/20 6 of 7. PageID #: 1204




    25            20-24     Leading; Lack of Foundation                                  SUSTAINED
    29            21-24     Hearsay; Lack of Foundation                                  SUSTAINED
    30            15-20     Lack of Foundation                                           SUSTAINED
    31            1-8       Hearsay                                                      OVERRULED
    31            17-19     Hearsay                                                      OVERRULED
    32            10-13     Lack of Foundation; Hearsay                                  SUSTAINED
    32            15        Lack of Foundation; Hearsay                                  OVERRULED
    33-34         22-3      Lack of Foundation                                           SUSTAINED
    36            10-22     Hearsay                                                      SUSTAINED
    37            1-15      Lack of Foundation                                           SUSTAINED
    37-38         19-25     Lack of Foundation                                           SUSTAINED
    38-39         25-10     Lack of Foundation                                           SUSTAINED IN PART3
    39            13-17     Lack of Foundation                                           SUSTAINED
    40            3-12      Hearsay                                                      SUSTAINED
    47            18-24     Leading                                                      OVERRULED
    53            4-5       Lack of Foundation                                           SUSTAINED
    60            18-21     Attorney-Client Privilege; Legal Conclusion                  OVERRULED
    61-62         12-22     Lack of HIPAA Authorization                                  OVERRULED
    65            3-9       Speculation                                                  OVERRULED
    75-76         24-1      Attorney-Client Privilege                                    OVERRULED
    101           21-23     Speculation                                                  SUSTAINED

            iv.     Roger Ian Hardy

    Page          Line(s)   Objection                                                    Court Ruling
    17            7-17      Leading                                                      SUSTAINED
    21-22         24-11     Speculation                                                  SUSTAINED IN PART4
    22            25        Inquiring into matters protected by HIPAA                    OVERRULED
    23            10-16     Inquiring into matters protected by HIPAA                    OVERRULED
    23            19-24     Inquiring into matters protected by HIPAA                    OVERRULED
    24            7-20      Referring to a document not in evidence                      OVERRULED
    24-25         25-8      Hearsay                                                      OVERRULED
    25-26         1-16      Non-Responsive                                               OVERRULED

                    be bad for the children, so she decided to give him a visa, but she admit to me
                    later she feel bad.

                    Q: Who felt bad?

                    A: The immigration police officer.

(Deposition of Ms. Hardy, Page 21, Lines 15-23).
3
 The following is stricken from the response – “…maybe the reason is Natt is there is so he has a chance to talk to
her or something.” (Deposition of Ms. Hardy, Page 39, Lines 8-10).

4
 The following is stricken from the response – “because I’m presuming, Mike, I see is listening here, who will then
duly report back to Umy. So I need to be careful –” (Doc. 58-2, PageID: 609, Lines 5-7).

                                                         -6-
         Case: 1:20-cv-01081-CAB Doc #: 66 Filed: 10/20/20 7 of 7. PageID #: 1205




    26-27      25-2       Referring to information not offered into                     OVERRULED
                          evidence
    27         6-22       Referring to information not offered into                     OVERRULED
                          evidence
    27-28      24-2       Speculation                                                   SUSTAINED
    28         3-4        Hearsay                                                       SUSTAINED
    29         16-21      Hearsay                                                       SUSTAINED IN PART5
    31         23-24      Lack of Foundation                                            OVERRULED
    33         15-22      Referring to a document not offered into                      OVERRULED
                          evidence
    34         20-23      Referring to a document not offered into                      OVERRULED
                          evidence
    38         3-10       Leading                                                       SUSTAINED IN PART6
    39         1-3        Offering a legal conclusion                                   SUSTAINED
    68         17-21      Assumes facts not in evidence                                 OVERRULED
    69         10-12      Assumes facts not in evidence                                 OVERRULED

            IT IS SO ORDERED.

                                                     s/ Christopher A. Boyko
                                                     CHRISTOPHER A. BOYKO
                                                     Senior United States District Judge

Dated: October 20, 2020




5
 The following is stricken from the response – “The school also called Nat in to say “Why is this man having these
outbursts in front of the children?” (Id., PageID: 616, Lines 19-21).
6
 The following is stricken from the response – “Because, again, this has been part of Umy’s lawsuit.” (Id., PageID:
625, Lines 7-8).

                                                       -7-
